DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 24 March 2021, to the last office action has been entered and made of record. 
In response to the cancellation of claims 2-3, 5-7, and 9-10, they are acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claim 1 has necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claim 11, it is acknowledged and made of record.

Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive.
In response to Applicant’s remarks on p. 5 of Applicant’s reply, that the combined teachings of Bhaskar and Enyama fail to teach or suggest an estimator that estimates, based on a current image acquired by the observation mechanism under a current observation condition and as a reference image, an image which is presumed to be acquired by the observation mechanism under a presumed 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Bhaskar is relied upon to teach an electron beam based imaging system is used to acquire electron beam images of a specimen (see Bhaskar [0044]-[0049]) and using a learning based model to predict and generate simulated images captured at different parameter values (see Bhaskar [0081]-[0082] and [0088]-[0097]). 
That is, the learning based model may be configured to perform a representation transformation with fixed parameters, where given one or more electron beam images as input collected with a fixed set of parameters, the learning based model predicts a subset of representations under a fixed set of different parameters (see Bhaskar [0090]). In a particular example, one or more electron beam images collected with a fixed set of parameters may be used as input for the learning based model which can learn the transformation to a subset of representations as a function of imaging and/or process parameters for generating simulated output at multiple predetermined imaging and/or process parameters (see Bhaskar [0097]), where electron beam parameters may include electron beam size, focus, energy, level, etc. on an electron beam tool (see Bhaskar [0088]).  
Thus, Bhaskar suggests the use of a learning based model to generate simulated electron beam images based on an electron beam image input captured using a fixed set of electron beam parameters, where the simulated electron beam image simulates the captured electron beam image at different electron beam parameters. Therefore, Bhaskar’s suggested teachings provide for the broadest 

In response to Applicant’s remarks on p. 6 of Applicant’s reply, that the combined teachings of Bhaskar and Enyama fail to teach or suggest selecting a particular reference image from among the plurality of reference images or of a controller that sets to the observation mechanism a particular presumed observation condition corresponding to the particular reference image as a next observation condition, the Examiner respectfully disagrees. 
As noted above, the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Bhaskar is relied upon to teach a known electron beam based imaging system which captures electron beam images of a specimen under certain capture parameters which may be input into a learning based model to predict images captured at different parameter values (see Bhaskar [0044]-[0049], [0081]-[0082], and [0088]-[0097]). 
Enyama is relied upon to teach in an electron microscope, pertinent and related to Bhaskar’s teachings, which includes an image display device which displays an image representing the observation conditions of the electron microscope (see Enyama [0055]-[0062] and Fig. 5 and 6). Furthermore, Enyama teaches that the operator adjusts and changes various optical conditions while confirming the (see Enyama [0056]-[0062]). Enyama further teaches that the system transmits a control signal to the microscope and a selected optical condition corresponding to the desired conditions is set (see Enyama [0056]-[0062]). 
One of ordinary skill in the art would have found it obvious to combine the teachings of Bhaskar and Enyama such that the predicted images of Bhaskar may be generated and displayed in the image display device of Enyama while a user is altering the different parameters of the observation conditions of an electron microscope to aid the user in selecting optical conditions corresponding to a desired generated image. 
The combined teachings of Bhaskar and Enyama would thus suggests that the user can toggle the image display to display between a plurality of images corresponding to different optical conditions, reading upon the broadest reasonable interpretation of displaying a plurality of reference images corresponding to a plurality of presumed observation conditions; and that the user can select an image by adjusting to the optical conditions corresponding to the desired image, reading upon the broadest reasonable interpretation of selecting a particular reference image among the plurality of reference images. Furthermore, the combined teachings of Bhaskar and Enyama would suggest that the selected optical conditions corresponding to the desired image would be transmitted to the microscope to be set, reading upon the broadest reasonable interpretation of setting to the observation mechanism a particular presumed observation condition corresponding to the particular reference image as a next observation condition.
Thus, the combined teachings of Bhaskar and Enyama would suggest the broadest reasonable interpretation of the claimed limitations of “a selector with which a user selects a particular reference image from among the plurality of reference images” and “a controller that sets to the observation mechanism a particular presumed observation condition corresponding to the particular reference image as a next observation condition”.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites in the limitation beginning with, “wherein the controller identifies…”, “the presumed observation condition from a particular on of the plurality of first observation conditions corresponding to the current observation condition” (emphasis added). The Examiner assumes a typographical error exists, and “the presumed observation condition from a particular one of the plurality of first observation conditions corresponding to the current observation condition” is intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar et al. (US 2017/0200265), herein Bhaskar, in view of Enyama et al. (US 2018/0232869, effectively filed 14 February 2017).
Regarding claim 1, Bhaskar discloses a charged particle beam apparatus comprising: 
an observation mechanism that observes a target by irradiation of a charged particle beam to the target (see Bhaskar Fig. 1 and [0044]-[0049], where  an electron beam based imaging system is disclosed, where electrons are used to scan a specimen and an electron beam image is acquired); 
an estimator that estimates, based on a current image acquired by the observation mechanism (see Bhaskar [0081]-[0082] where computer subsystems are configured to input information for the specimen into the learning based model to simulate a variety of outputs; see Bhaskar [0088]-[0097], where electron beam images of the specimen may be input to the learning based model, and the learning based model may be configured to perform a representation transformation of the input image collected with a fixed set of parameters, e.g. electron beam images, into a predicted image corresponding to different imaging parameters), the estimator includes an image conversion unit of a machine learning type, which converts the current image to a plurality of reference images corresponding to a plurality of presumed observation conditions (see Bhaskar [0106]-[0110] and [0118]-[0120], where the learning based model may be deep learning models and implemented as a convolutional neural network; and see Bhaskar [0088]-[0097], where the learning based model may be configured to perform a representation transformation of the input image, e.g. electron beam images, into a variety of predicted images corresponding to a range of different imaging parameters).
Bhaskar does not explicitly disclose a display that displays the plurality of reference images; a selector with which a user selects a particular reference image from among the plurality of reference images; and a controller that sets to the observation mechanism a particular presumed observation condition corresponding to the particular reference image as a next observation condition.
Enyama teaches in a related and pertinent image forming apparatus for forming electron microscope images (see Enyama Abstract), where an input/output section includes an image display device (see Enyama [0023] and Fig. 1), where an image representing the observation condition is displayed, and that the image can be updated according to changes to the observation conditions corresponding to different parameters (see Enyama [0055]-[0062] and Fig. 5 and 6). Furthermore, the operator adjusts and changes various optical conditions while confirming the image (see Enyama [0058]), and that the system transmits a control signal to the microscope and the selected optical condition corresponding to the desired conditions is set (see Enyama [0056]), 
At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Bhaskar and Enyama such that the predicted images of Bhaskar may be displayed in an image display device of Enyama corresponding to various optical condition parameters selected by the user. This modification is rationalized as a combination of prior art elements according to known methods to yield predictable results. In this instance, Bhaskar teaches a known system which acquires electron beam images of a specimen which may be input into a learning based model to predict images captured at different parameter values and Enyama teaches in a pertinent electron microscope which includes an image display device which displays an image representing the observation conditions of the electron microscope which allows a user to select desired optical condition parameters while confirming with a corresponding image and selected optical conditions are transmitted to the microscope to be set. One of ordinary skill in the art could have combined these elements according to known elements, such as connecting and transmitting the predicted images from the computer subsystems to the input/output section through known computer networking connections, and predictably resulting in the displaying of the predicted images corresponding to different parameters of the observation conditions of an electron microscope, where the user can toggle the image display to display between a plurality of images corresponding to different optical conditions and that the user can select a desired image by adjusting to the corresponding optical conditions, and the selected optical conditions corresponding to the desired image would be transmitted to the microscope to be set. 

Regarding claim 4, please see the above rejection of claim 1. Bhaskar and Enyama disclose the charged particle beam apparatus according to claim 3, wherein the image conversion unit comprises: 
a storage unit which stores a plurality of learned parameter sets (see Bhaskar [0074] and [0164]-[0166], where the actual images, design data, and model is embodied and implemented upon storage media; see Bhaskar [0088]-[0089], where the information that is input to the learning based model includes the actual electron beam images of the specimen generated at different values of a parameter of an electron beam images tool); and 
an engine to which a selected learned parameter set is sequentially incorporated from among the plurality of learned parameter sets, and the plurality of learned parameter sets and the engine as a whole function as a plurality of image converters of machine learning type (see Bhaskar [0088]-[0089], where the information that is input to the learning based model includes the actual electron beam images of the specimen generated at different values of a parameter of an electron beam images tool; see Bhaskar [0118]-[0120], where the model may be a deep neural network which data is fed to and trained to learn a set of weights corresponding to clusters of neural units).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar and Enyama as applied to claim 1 above, and further in view of Kim et al. (US 2017/0169558), herein Kim.
Regarding claim 8, please see the above rejection of claim 1. Bhaskar and Enyama do not explicitly disclose the charged particle beam apparatus according to claim 1, wherein the current observation condition includes a first acceleration voltage, and the presumed observation condition includes a second acceleration voltage which is higher than the first acceleration voltage.
However, Enyama discloses that the optical conditions of the electron microscope includes acceleration voltage of the microscope (see Enyama [0057]).
Kim teaches in a related and pertinent 3d profiling system that receives scanning electron microscope (SEM) images (see Kim Abstract), where the SEM may irradiate semiconductor devices with electrons using different acceleration voltages, where a second acceleration voltage may be greater than a first acceleration voltage (see Kim [0049]-[0053]).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar and Enyama as applied to claim 1 above, and further in view of Bizen et al. (US 2017/0213695), herein Bizen.
Regarding claim 11, please see the above rejection of claim 1. Bhaskar and Enyama do not explicitly disclose the charged particle beam apparatus according to claim 1, further comprising:
	a management table used to manage relationships between a plurality of first observation conditions and a plurality of second observation conditions,
	wherein the controller identifies, based on the management table, the plurality of second observation conditions as the presumed observation condition from a particular one of the plurality of first observation conditions corresponding to the current observation condition.
	Bizen teaches in a related and pertinent simulation device for calculating a detection number of (see Bizen Abstract), where the simulation program executes the simulation of scanning image generation based on primary electron radiation conditions and sample configuration information to generate simulation image data (see Bizen [0068]), which a user inputs primary electron radiation conditions (see Bizen [0069]) for the simulation program to generate the simulation image and the user confirms a plurality of simulation images under different primary electron radiation conditions so that the user can estimate a primary electron condition where desired contrast is obtained (see Bizen [0070]), and a user may select simulation image and the primary electron radiation conditions corresponding to the simulation image is transmitted to a scanning electron microscope to set the designated primary electron radiation conditions to the electron source (see Bizen [0071]). Bizen further teaches that secondary electron angle distribution information (see Bizen Fig. 6A and [0089]-[0092]) and secondary electron energy distribution information (see Bizen Fig. 7A and [0093]-[0095]) are used by the simulation program to calculate secondary electron emission number (see Bizen [0088] and [0096]-[0099]) and the calculated secondary electron emission number are used to form the simulation images (see Bizen [0131]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Bizen to the combined teachings of Bhaskar and Enyama, such that the electron microscope suggested by the combination of Bhaskar and Enyama may use a secondary electron angle and energy distribution tables to generate simulated images according to different primary electron radiation conditions and allow a user to select a simulated image to designate the corresponding primary electron radiation conditions as the desired optical conditions to be set for the electron microscope. 
This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Bhaskar and Enyama teaches a base system which acquires electron beam images of a specimen which may be input into a learning based . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661